Name: COMMISSION REGULATION (EC) No 2303/97 of 20 November 1997 concerning tenders notified in response to the invitation to tender for the export of barley issued in Regulation (EC) No 1337/97
 Type: Regulation
 Subject Matter: trade policy;  taxation;  plant product
 Date Published: nan

 L 319/ 12 | EN I Official Journal of the European Communities 21 . 11 . 97 COMMISSION REGULATION (EC) No 2303/97 of 20 November 1997 concerning tenders notified in response to the invitation to tender for the export of barley issued in Regulation (EC) No 1337/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2052/97 (4), and in particular Article 7 thereof, Whereas an invitation to tender for the refund and or the tax for the export of barley to all third countries was opened pursuant to Commission Regulation (EC) No 1337/97 0; Whereas Article 7 of Regulation (EC) No 1501 /95, allows the Commission to decide, in accordance with the proce ­ dure laid down in Article 23 of Regulation (EEC) No 1766/92 and on the basis of the tenders notified, to make no award; Whereas on the basis of the criteria laid down in Article 1 of Regulation (EC) No 1501 /95 a maximum refund or a minimum tax should not be fixed; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 No action shall be taken on the tenders notified from 14 November to 20 November 1997 in response to the in ­ vitation to tender for the refund or the tax for the export of barley issued in Regulation (EC) No 1337/97. Article 2 This Regulation shall enter into force on 21 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 181 , 1 . 7 . 1992, p. 21 . O OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 147, 30 . 6 . 1995, p. 7 . (4) OJ L 287, 21 . 10 . 1997, p . 14 . 5 OJ L 184, 12. 7. 1997, p . 1 .